Case: 17-30923   Document: 00514465141   Page: 1   Date Filed: 05/09/2018




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT
                                                               United States Court of Appeals
                                                                        Fifth Circuit

                                                                      FILED
                               No. 17-30923                        May 9, 2018
                             Summary Calendar
                                                                 Lyle W. Cayce
                                                                      Clerk

In re: In the Matter of the Complaint of MAGNOLIA FLEET, L.L.C., as
Owner of the M/V PINTAIL, its engines, tackle, appurtenances, furniture,
etc., and RIVER CONSTRUCTION, INCORPORATED, as Operator of the
M/V PINTAIL, its engines, tackle, appurtenances, furniture, etc., for
Exoneration from or Limitation of Liability

MAGNOLIA FLEET, L.L.C., as Owner of the M/V PINTAIL, its engines,
tackle, appurtenances, furniture, etc.; RIVER CONSTRUCTION,
INCORPORATED, as Operator of the M/V PINTAIL, its engines, tackle,
appurtenances, furniture, etc.,

             Petitioners - Appellees

v.

CARL SWAFFORD,

             Claimant - Appellant




                Appeal from the United States District Court
                   for the Eastern District of Louisiana
                         USDC No. 2:16-CV-12297


Before KING, ELROD, and HIGGINSON, Circuit Judges.
     Case: 17-30923      Document: 00514465141         Page: 2    Date Filed: 05/09/2018



                                      No. 17-30923
PER CURIAM:*
       James Swafford was killed on December 30, 2015, when the vessel he
was on capsized in the Mississippi River. Facing actual and potential lawsuits,
the vessel’s owner and its operator—Magnolia Fleet, LLC, and River
Construction, Inc., respectively—who are also the Appellees in this case, filed
a complaint in federal court to exonerate or limit their liability. Other litigation
was stayed, and various claimants answered the Appellees’ complaint.
Eventually, all claims against the Appellees were settled and dismissed, except
for Carl Swafford’s—James Swafford’s father and the Appellant in this case.
       In his answer, Carl Swafford claimed that the Appellees were liable
under the Jones Act for negligence and under general maritime law for
unseaworthiness. He alleged several types of damages: survival damages
based on his son’s pain and suffering before death; loss of his son’s future
earnings; loss of his son’s consortium, love, and affection; punitive damages;
and pecuniary damages for loss of support and services. In response, the
Appellees moved for summary judgment.
       The district court granted the Appellees’ motion. It held that survival
damages, loss of future earnings, loss of society, and punitive damages were
not available remedies as a matter of law. It also dismissed Swafford’s claim
for pecuniary damages, holding that he failed to create a genuine dispute of
material fact over whether he suffered any loss of support or services. Swafford
now appeals.
       We conclude that the district court’s grant of summary judgment was
proper as Swafford cannot show he is entitled to any of the damages he seeks.



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.

                                             2
    Case: 17-30923    Document: 00514465141     Page: 3   Date Filed: 05/09/2018



                                 No. 17-30923
Our review is de novo, and we apply the same standard on appeal as the district
court applied below. See Rogers v. Bromac Title Servs., L.L.C., 755 F.3d 347,
350 (5th Cir. 2014). Summary judgment is proper “if the movant shows that
there is no genuine dispute as to any material fact and the movant is entitled
to judgment as a matter of law.” Fed. R. Civ. P. 56(a).
      Swafford’s claims for survival damages and loss of future earnings fail
for the same reason—Swafford failed to adequately brief an argument that he
is the proper party to sue for such damages. See Norris v. Causey, 869 F.3d
360, 373-74 n.10 (5th Cir. 2017); see also Fed. R. App. P. 28(a)(8)(A) (requiring
appellant’s argument to contain “appellant’s contentions and the reasons for
them, with citations to the authorities and parts of the record on which
appellant relies”). The district court concluded that only the personal
representative of his son’s estate may sue for survival damages under the
Jones Act and general maritime law. See Ivy v. Sec. Barge Lines, Inc., 585 F.2d
732, 734-35 (5th Cir. 1978), aff’d on reh’g, 606 F.2d 524 (5th Cir. 1979). The
district court further concluded that wrongful death damages—which includes
the loss of future earnings—are available for the parent of a Jones Act seamen
only if the seaman is not survived by a child or spouse. See Sistrunk v. Circle
Bar Drilling Co., 770 F.2d 455, 456 (5th Cir. 1985). Here, it is uncontroverted
that Swafford is not the representative of his son’s estate and that his son was
survived by a child. Thus he may not recover survival damages or loss of future
earnings as a matter of law.
      Swafford’s claims for loss of his son’s society, and punitive damages also
fail. Swafford does not dispute that in a wrongful death case under the Jones
Act and general maritime law, a survivor’s recovery is limited to pecuniary
losses and punitive damages and loss of society are not covered. See McBride
v. Estis Well Serv., L.L.C., 768 F.3d 382, 391 (5th Cir. 2014) (en banc);


                                       3
     Case: 17-30923       Document: 00514465141         Page: 4     Date Filed: 05/09/2018



                                       No. 17-30923
Scarborough v. Clemco Indus., 391 F.3d 660, 666-68 (5th Cir. 2004). 1
Accordingly, we find any argument against such a conclusion forfeited. See
Norris, 869 F.3d at 373-74 n.10; see also Fed. R. App. P. 28(a)(8)(A).
       Finally, the district court properly found that no genuine issue of
material fact exists on Swafford’s claim for pecuniary damages based on the
alleged loss of his son’s support and services. In his response to Appellees’
summary judgment motion, Swafford’s only evidence on this issue was an
unsworn, unauthenticated, hearsay document listing monthly expenses his son
allegedly paid him prior to his death. After the district court granted summary
judgment against him, Swafford moved to reconsider, this time swearing to the
same amounts previously submitted. The district court properly held that
Swafford had no good cause for late submission of his evidence. Alternatively,
it also properly concluded that Swafford’s unsupported allegations of
conclusory facts in his affidavit—which were unaccompanied by bills, check
stubs, account statements, invoices, or other documents—were insufficient to
defeat a summary judgment motion. See BMG Music v. Martinez, 74 F.3d 87,
91 (5th Cir. 1996) (finding no genuine dispute when the defendant’s only
support for his theory was his own “conclusory” and “self-serving” statement);
Galindo v. Precision Am. Corp., 754 F.2d 1212, 1216 (5th Cir. 1985)
(“[U]nsupported allegations or affidavits setting forth ‘ultimate or conclusory
facts and conclusions of law’ are insufficient to either support or defeat a
motion for summary judgment.”).



       1  Separately, Swafford claims that he is entitled to punitive damages from the
Appellees’ alleged willful failure to pay maintenance and cure benefits. The district court
properly rejected this claim as it determined that no such benefits were due to Swafford’s
son. “A claim for maintenance and cure concerns the vessel owner’s obligation to provide food,
lodging, and medical services to a seaman injured while serving the ship.” Atl. Sounding Co.,
Inc. v. Townsend, 557 U.S. 404, 407-08 (2009) (quoting Lewis v. Lewis & Clark Marine, Inc.,
531 U.S. 438, 441 (2001)). It is undisputed that Swafford’s son died soon after the accident,
and thus neither Swafford nor his son are entitled to any maintenance and cure benefits.
                                              4
   Case: 17-30923   Document: 00514465141   Page: 5   Date Filed: 05/09/2018



                             No. 17-30923
    For the foregoing reasons, the judgment of the district court is
AFFIRMED.




                                   5